DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the polarization beam splitter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 previously depended from claim 4 which recites “a polarization beam splitter.” For purposes of the art rejection below, claim 5 is assumed to depend from claim 4 which claim 5 previously depended from and provides the antecedent basis for the polarization beam splitter in lines 1-2.
Claim 9 depends from claim 7 and recites “each laser generates laser radiation at a different wavelength.” Claim 9 previously depended from claim 8 which required two or more lasers and claim 9 was interpreted to mean each of the two or more lasers generated laser radiation at a different wavelength from one another. However, with the amendment claim 9 now depends from claim 7 which does not require “two or more lasers.” It is therefore unclear how each laser should generate laser radiation at a different wavelength as only one laser is required by claim 9 and the claims from which it depends.  Particularly, independent claim 1 requires “at least one laser.” For purposes of the art rejection below, it is assumed that “a different wavelength” means “a different wavelength from some arbitrary wavelength at which each laser does not generate.”
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by “Energy scaling of femtosecond amplifiers using actively controlled divided-pulse amplification” (Kienel: submitted by applicant 3/3/2020) as evidenced by “Yb-doped large-pitch fibres: effective single mode operation based on higher order mode delocalization” (Limpert) or in the alternative, under 35 U.S.C. 103 as obvious Kienel in view of US 10.036,850 (Suzuki).
.
For claim 11, Kienel teaches a method for generating a repetition of laser pulses consisting of pulse bursts, comprising the following method steps: 
generating pulsed laser radiation in the form of a sequence of temporally equidistant individual pulses (abstract, femtosecond laser amplifiers, page 1050, final paragraph, 10 kHz repetition rate), 
splitting the laser radiation into at least two spatially separate input beam paths of different length (fig. 1, first path is given by the path which travels through the PBS without being reflected to the mirror above the PBS while the second path is given by the path which first travels to the mirrors above and below the PBS before travelling to the right of the PBS); 
superimposing the laser radiation propagating along the at least two input beam paths into pulse bursts in an output beam path (fig. 1, path right of PBS), 
coupling the superimposed laser radiation propagating along the output beam into an optical waveguide (fig. 1, Fiber amplifier), 
wherein deviations of the superimposed laser radiation with respect to the beam position or direction lead to the excitation of higher modes in the optical waveguide (the large core diameter of 90 microns, page 1050, col. 2, final paragraph allows for higher optical modes to be excited), and 
wherein the optical waveguide guides the laser radiation primarily in a fundamental mode (inherent in the LPF with a core of 90 microns and a mode field diameter of 75 microns described in the final paragraph of page 1050; Limpert, reference 20 in Kienel, provides additional evidence supporting the fact that radiation is guided in the fundamental mode of Kienel’s the LPF; see the title and abstract for example), 
so that the laser radiation propagating in the optical waveguide experiences a higher loss than in the fundamental mode (inherent in the LPF of Kienel; Limpert, reference 20 in Kienel, provides additional evidence supporting the fact that laser radiation propagating in the optical waveguide experiences a higher loss than in the fundamental mode see page 3, col. 2, paragraph 3), and
and coupling out the laser radiation from the optical waveguide (fig. 1, pulses right of Fiber amplifier).
	In the alternative, if it is determined that Kienel does not inherently teach the optical waveguide guides the laser radiation primarily in a fundamental mode so that the laser radiation propagating in the optical waveguide experiences a higher loss than in the fundamental mode, Suzuki teaches an optical waveguide (fig. 1C and 2A)  guides the laser radiation primarily in a fundamental mode so that the laser radiation propagating in the optical waveguide experiences a higher loss than in the fundamental mode (col. 8, l. 63-65). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the waveguide of Suzuki as a simple substitution for the waveguide of Kienel as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative waveguide.  See MPEP 2143 I.B. The waveguide of Suzuki has the benefit of providing a fundamental beam which has the known advantage of providing better focusing than a beam including higher order modes.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0267671 (Peng).
For claim 1, Peng teaches a device for generating a repetition of laser pulses consisting of pulse bursts (fig. 3), said device comprising: 
at least one laser which generates pulsed laser radiation in the form of a sequence of temporally equidistant individual pulses (fig. 3, 14a), 
a combination element (fig. 3, 24a) which superimposes the laser radiation supplied to the combination element via at least two spatially separate input beam paths of different length (fig. 3, first path from seed laser 1 and the second path is from seed laser 2), into pulse bursts in an output beam path (fig. 3, 20b2 and 20a2), 
and optical waveguide (fig. 3, 68, fiber amplifier) and wherein the optical waveguide guides the laser radiation primarily in a fundamental mode ([0120], “large mode area fiber, mode quality M2 < 1.2 means the fiber amplifier is a single fundamental mode fiber),
the laser radiation superimposed in the output beam path is coupled into the optical waveguide  at the input side thereof, and laser radiation from the optical waveguide is decoupled from of the waveguide at the output side thereof (fig. 3).
Peng does not explicitly teach the coupling and decoupling is performed by a coupling optics and a decoupling optics.
However, the examiner previously took official notice that coupling and decoupling optics, such as lenses, were well known in the art before the effective filing date of the claimed invention in order to focus a beam into a fiber and collimate a beam out of a fiber. The official notice was not traversed; therefore, the coupling and decoupling optics are taken to be admitted prior art (see MPEP 2144.03 C).  It would have been obvious to one of ordinary skill me art before the effective filing date of the claimed invention to use well-known coupling and decoupling optics in the device of Peng in order to focus the beam into the fiber and collimate the beam out of the fiber.
Further,  Peng implicitly teaches the laser radiation propagating in the optical waveguide has a higher loss in higher modes than in the fundamental mode (as discussed above, the waveguide of Peng has mode quality M2 < 1.2 and is single mode and will therefore have higher loss in higher modes). Additionally, there is no clear structural difference between the optical waveguide of the instant application (page 4, second paragraph, large-mode-area fiber) and Peng’s prior art ([0120], large mode area fiber) and the two waveguides are therefore expected to exhibit similar properties including higher loss in higher modes than in the fundamental mode as well as deviations of the superimposed laser radiation with respect to the beam position or direction lead to excitation of higher modes in the optical waveguide.
For claim 3, Peng teaches the optical waveguide guides the laser radiation only in the fundamental mode ([0120], mode quality M2 < 1.2 means the fiber amplifier is a single fundamental mode fiber).
For claim 8, Peng teaches the device further comprising two or more lasers for generating pulsed laser radiation, wherein each of the input beam paths is respectively assigned one laser (fig. 3, 14a and 14b).
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0267671 (Peng) in view of “Energy scaling of femtosecond amplifiers using actively controlled divided-pulse amplification” (Kienel: submitted by applicant 3/3/2020).
For claim 4, Peng does not teach the combination element which is used to create a pulse burst is a polarization beam splitter which splits an individual input laser beam into the at least two spatially separate input beam paths and superimposes the laser radiation propagating along the input beam paths in the output beam path. 
However, Kienel does teach a combination element is a polarization beam splitter which splits an individual input laser beam into the at least two spatially separate input beam paths and superimposes the laser radiation propagating along the input beam paths in the output beam path (fig. 1, PBS: note identical to configuration of PBS 4 in fig. 1-2 of instant application) in order to create a pulse train from a single pulse (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kienel’s combiner in order to create a pulse train from a single pulse as an alternative to the combining multiple laser pulses as taught by Peng. Kienel’s combiner has the advantage of only requiring a single laser generating a single pulse to create the pulse train.
For claim 5, Kienel further teaches the input laser beam passes a λ/2 wave plate (fig. 1, HWP) before being split into the input beam paths by the polarization beam splitter (fig. 1, PBS)
For claim 6, Peng does not teach in at least one of the input beam paths, at least one reflector is arranged, which reflects the laser radiation along the input beam path in itself.
However, Kienel does teach a combination element is a polarization beam splitter which splits an individual input laser beam into the at least two spatially separate input beam paths and superimposes the laser radiation propagating along the input beam paths in the output beam path (fig. 1, PBS: note identical to configuration of PBS 4 in fig. 1-2 of instant application) and in at least one of the input beam paths, at least one reflector is arranged, which reflects the laser radiation along the input beam path in itself (fig. 1, mirror) in order to create a pulse train from a single pulse (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kienel’s combiner and reflector arrangement in order to create a pulse train from a single pulse as an alternative to the combining multiple laser pulses as taught by Peng. Kienel’s arrangement has the advantage of only requiring a single laser generating a single pulse to create the pulse train.
For claim 7, Peng does not teach at least one of the input beam paths at least one λ/4 wave plate is arranged, which is passed through by the laser radiation propagating along the input beam path twice, i.e. in the direction forth and back.
However, Kienel does teach a combination element is a polarization beam splitter which splits an individual input laser beam into the at least two spatially separate input beam paths and superimposes the laser radiation propagating along the input beam paths in the output beam path (fig. 1, PBS: note identical to configuration of PBS 4 in fig. 1-2 of instant application) and at least one of the input beam paths at least one λ/4 wave plate is arranged, which is passed through by the laser radiation propagating along the input beam path twice, i.e. in the direction forth and back  (fig. 1, QWP) in order to create a pulse train from a single pulse (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kienel’s combiner and λ/4 wave plate arrangement in order to create a pulse train from a single pulse as an alternative to the combining multiple laser pulses as taught by Peng. Kienel’s arrangement has the advantage of only requiring a single laser generating a single pulse to create the pulse train.
For claim 9, the combination inherently teaches each laser generates laser radiation at a different wavelength. The laser produces light at a particular wavelength which is different wavelength from a wavelength at which the laser does not generate light.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0267671 (Peng) and further in view of US 2015/0117481 (Brons).
For claim 10, Peng teaches each laser generates laser radiation at a different wavelength (fig. 3, 14a and 14b, [0050]). Peng does not teach the combination element is a wavelength-selective mirror. However, Brons teaches different wavelengths may be combined by a wavelength-selective mirror ([0030], dichroic mirror). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wavelength-selective mirror of Brons as a simple substitution for the combination element of Peng as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative combination element for the Pulses.  See MPEP 2143 I.B.
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues at page 5 of the remarks, 5th paragraph,  that the large core of Kienel implies a multi-mode fiber and cites reference 20, Limpert, as evidence.  Applicant points to figure 4 of Limpert which shows higher order modes.  However, while these higher modes exist, the wave guide is still primarily a fundamental fiber as stated in the title (“effective single mode operation”) as well as at page, 3, 2nd column 4th paragraph which states “the fundamental mode…is, therefore, primarily excited.”
In response to applicant's argument at page 5, 6th paragraph, and page 6, 5th paragraph, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “partial beams…have deviations…so that higher modes are excited) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather than claiming that the partial beams have deviation, the claim recites “wherein deviations…lead to excitation of higher order modes.” Because Kienel and Peng both have a core with a diameter larger than a standard single mode fiber, deviations in the superimposed laser radiation would lead to excitation of higher order modes even though they would not ultimately be supported by the fibers.
Applicant argues at page 6, paragraph 4, that Peng uses a large mode area (LMA) fiber which leads to excitation of higher order modes.  However, the LMA fiber of Peng is the same structure as the applicant’s listed in the specification at page 4, 2nd paragraph.  If LMA fiber listed in the applicant’s specification without any further details guides in mainly the fundamental mode, then the similar LMA fiber of Peng is also expected to guide in the fundamental mode. Applicant further asserts that the beam quality does not imply that a fiber guides only or mainly in the fundamental mode. However, as cited in the previous office action “Single Mode Fiber Laser Markers Offer Processing Advantages” teaches that lasers with a beam quality M2 values of 1.1 to 1.2 are single mode lasers. Applicant’s assertion is not supported by any evidence to contradict the teaching of “Single Mode Fiber Laser Markers Offer Processing Advantages.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Single Mode Fiber Laser Markers Offer Processing Advantages” is cited as evidence that lasers with M2 values of 1.1 to 1.2 are single mode lasers. US 4,745,618 discusses the benefits of fundamentals modes, particularly with respect to beam focusing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828